DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-12, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loh et al. (US 2013/0320427) (“Loh”).
With regard to claim 1, figure 12A of Loh discloses a semiconductor device, comprising: at least one fin on a semiconductor substrate 310, the at least one fin comprising a channel layer 720 stacked on a source layer 410 and a drain 420 layer stacked on the channel layer 720; a cap layer 1200 disposed on a lower portion of the at least one fin (420, 720, 410) comprising the source layer 410 and part of the channel layer 720; and a gate structure (1210, 1220) comprising a gate dielectric layer 1210 and a gate conductor 1220 disposed on the at least one fin (410, 720, 420) and on the cap layer 1210; wherein the cap layer 1210 is positioned between the lower portion 410 of the at least one fin (410, 720, 420) and the gate dielectric layer 1210.

With regard to claims 7 and 18, figs. 2 and 12A of Loh discloses doping the source (“p+ source region”, par [0042]) and drain layers (“n+ drain region”, par [0042]) to have opposite doping types from each other.
With regard to claim 8, fig. 12A of Loh discloses that the at least one fin (420, 720, 410) extends perpendicularly with respect to a top surface of the semiconductor substrate 310.
With regard to claim 9, fig. 12A of Loh discloses a thickness of the cap layer 1200 is in the range of about 1 nm to about 10 nm (“10 nanometers in thickness”, par [0050]).
With regard to claims 10 and 19, fig. 12A of Loh discloses that the cap layer 1200 covers a tunnel junction between the source layer 700 and the channel layer 720.
With regard to claims 11 and 20, fig. 12A of Loh discloses that the lattice constants of the cap layer 1200 (“silicon”, par [0057]), of the channel layer and of the source layer 410 (“Si”, par [0045]) are the same.
With regard to claim 12, fig. 12A of Loh discloses a semiconductor device, comprising: a channel layer 720 stacked on a source layer 410 and a drain layer 420 stacked on the channel layer 720; a cap layer 1200 disposed on the source layer 410 and part of the channel layer 720; and a gate structure (1210, 1220) comprising a gate dielectric layer 1210 and a gate conductor 1220 disposed on the source 410, channel 720 and drain layers 420 and on the cap layer 1220; wherein the cap layer 1220 is .

Claims 2-3 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al. (US 2013/0320427) (“Loh”) in view of Anderson et al. (US 9,613,955) (“Anderson”).
With regard to claims 2 and 13, Loh does not disclose that the cap layer comprises a III-V compound semiconductor material.
However, figures 5, 8, and 21 of Anderson discloses that the cap layer (814, 816) comprises a III-V compound semiconductor material (“III-V”, col. 8 ll. 35).
Therefore, it would have been obvious to one of ordinary skill in the art to form the fin-shaped circuit structure of Loh with the doped layers as taught in Anderson in order to provide a TFET with a low miller capacitance.  See col. 4 ll. 14-16 of Anderson. 
With regard to claims 3 and 14, fig. 12A of Loh does not disclose that the source, channel and drain layers each comprise a III-V compound semiconductor material different from the III-V compound semiconductor material of the cap layer.
However, figure 8 of Anderson discloses that the source, channel and drain layers 208 each comprise a III-V compound semiconductor material (“III-V”, col. 6 ll. 58) different (“the third doped layer 814, and the fourth doped layer 816”, col. 8 ll. 30-31) from the III-V compound semiconductor material of the cap layer (“III-V”, col. 8 ll. 35).
Therefore, it would have been obvious to one of ordinary skill in the art to form the fin-shaped circuit structure of Loh with the doped layers as taught in Anderson in order to provide a TFET with a low miller capacitance.  See col. 4 ll. 14-16 of Anderson. 
s 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al. (US 2013/0320427) (“Loh”), Anderson et al. (US 9,613,955) (“Anderson”), and Wernersson et al. (US 2021/0280700) (“Wernersson”).
With regard to claims 4 and 15, Loh and Anderson do not disclose that the source, channel and drain layers each comprise one of gallium arsenide (GaAs) and indium gallium arsenide (InGaAs).
However, Wernersson discloses that the source, channel and drain layers each comprise one of gallium arsenide (GaAs) and indium gallium arsenide (InGaAs) (“InGaAs”, par [0121]).
Therefore, it would have been obvious to one of ordinary skill in the art to form the fin-shaped circuit structure of Loh with the InGaAs as taught in Wernersson in order to provide a nanowire TunnelFET.  See par [0121] of Wernersson. 


Allowable Subject Matter
Claims 5 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        2/25/2022